Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made as of March 20, 2015 (the “Effective
Date”), between Internet Patents Corporation (IPC”), and Gregory J. Duman, an
individual (“Executive”).

 

 

WITNESSETH:

 

WHEREAS, IPC and Prism Technologies, LLC (“Prism”) have entered into an
Agreement and Plan of Merger dated as of November 12, 2014 pursuant to which IPC
will acquire all of the outstanding membership interests of Prism on the terms
set forth therein;

 

WHEREAS, following the Merger, Prism will be a wholly owned subsidiary of IPC
that will continue to operate a patent licensing business;

 

WHEREAS, IPC and Executive desire to enter into an agreement providing for the
terms of Executive’s continued employment with Prism.

 

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.     Employment. IPC hereby employs Executive and Executive hereby accepts
employment with IPC, on the terms and conditions set forth in this Agreement.

 

2.     Duties of Employee. Executive shall serve as President of Prism,
reporting directly to the CEO of IPC, and shall have powers and duties
substantially similar to his employment by Prism prior to the Merger. Executive
shall not be required to relocate. Executive shall devote his full time and
attention to the duties of his position; provided, however, that this Section 2
shall not be construed as preventing Executive from being involved in any other,
non-competing business activity.

 

 

3.

Term of Agreement.

 

(a)     Employment Period. This Agreement shall be for a period (the “Employment
Period”) beginning on the Effective Date, and if not previously terminated
pursuant to the terms of this Agreement, ending on the date that is three (3)
years subsequent thereto.

 

(b)     Notwithstanding anything herein contained to the contrary, nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the term of this Agreement upon such
terms as IPC and Executive may mutually agree.

 

 

4.

Employment Period Compensation, Benefits and Expenses.

 

(a)     Annual Base Salary. For services performed by Executive under this
Agreement, IPC shall pay Executive an annual base salary during the Employment
Period at the rate of $200,000 per year, minus applicable withholdings and
deductions, payable at the same times as salaries are payable to other executive
employees of IPC (the “Annual Base Salary”). Executive shall be eligible for
base salary increases based on the approval by the Compensation Committee of the
IPC Board.

 

(b)     Employee Stock Options. Subject to approval by the Compensation
Committee of the IPC Board, on the Effective Date, IPC shall grant Executive
options to purchase 112,500 shares of IPC Common Stock (the “New Hire Grant”).
The New Hire Grant and all future option grants, if any, shall be granted with
an exercise price per share equal to the fair market value of a share of IPC
Common Stock on the date of the grant and shall be subject to all terms and
conditions of the 2008 IPC Stock Option Plan or, with respect to future option
grants, the respective option plan in effect at the time.

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     One-half of the New Hire Grant shall vest as follows:

 

●

33.33% will vest upon the first anniversary date following employment;

 

 

●

Beginning on the first anniversary date of employment, the remaining 66.67% will
vest ratably at end of each of the following 24 months so long as Executive is
employed under the Terms of this Agreement.

 

(ii) the remaining one-half of the New Hire Grant shall vest as follows:

 

 

●

33.33% will vest upon the first anniversary date following employment based on
achievements against financial targets for 2015 determined as of the date of
this Agreement; 33.33% will vest upon the second anniversary date following
employment based on achievements against financial targets for 2016 ; 33.34%
will vest upon the third anniversary date following employment based on
achievements against financial targets for 2017. The vesting targets will be
determined by the Compensation Committee after consultation with Executive and
other senior officers.

 

Notwithstanding the foregoing, all unvested New Hire Grants will immediately
vest upon the following events:


 

(A)

Termination of Executive without good cause; or

 

 

(B)

The occurrence of any Change of Control. “Change in Control” means (a) a sale of
substantially all of the assets of IPC or Prism; (b) a merger or consolidation
in which IPC or Prism is not the surviving corporation (other than a merger or
consolidation in which stockholders immediately before the merger or
consolidation have, immediately after the merger or consolidation, greater stock
voting power); (c) a reverse merger in which the Prism is the surviving
corporation but the shares of Prism’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (other than a reverse
merger in which stockholders immediately before the merger have, immediately
after the merger, greater stock voting power); or (d) any transaction or series
of related transactions in which in excess of Prism’s power is transferred,
other than the sale by the Company of stock in transactions the primary purpose
of which is to raise capital for the Company’s operations and activities.

 

 

(c)

Incentive Compensation. Executive shall be entitled to participate in any
incentive compensation plan approved by the Compensation Committee.

 

 

(d)

Employee Benefit Plans. During the term of this Agreement, Executive shall be
entitled to participate in or receive the benefits of any employee benefit plan
currently in effect at IPC and available to similarly situated employees,
including without limitation those benefits set forth in Schedule A, and subject
to the eligibility and terms of each such plan, until such time that the IPC
Board authorizes a change in such benefits. IPC shall not make any changes in
such plans or benefits which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all officers of IPC and does not result in a proportionately greater adverse
change in the rights of or benefits to Executive as compared with any other
executive officer of IPC. Nothing paid to Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to Executive pursuant to Section 4(a)
hereof.

 

 

(e)

Perquisites and Business Expenses. During the term of this Agreement, Executive
shall be entitled to receive customary and normal perquisites provided to other
similarly situated officers of IPC. During the term of this Agreement, Executive
shall be entitled to receive prompt reimbursement for all customary and usual
expenses incurred by him, which are properly accounted for, in accordance with
the policies and procedures established by IPC for its officers.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Termination for Cause. Notwithstanding the provisions of Section 3(a) of
this Agreement, this Agreement may be terminated by IPC for Cause (as defined
herein). As used in this Agreement, “Cause” shall mean Executive:

 

 

●

willfully fails or refuses to substantially perform the Executive’s
responsibilities under this Agreement, after written demand for substantial
performance has been given by the IPC Board that specifically identifies how the
Executive has failed to perform such responsibilities after being provided with
a reasonable opportunity of thirty (30) days to cure the failure to perform;

 

 

●

engages in gross misconduct which is materially and demonstrably injurious to
the Corporation or IPC;

 

 

●

materially fails to adhere to any written policy of IPC generally applicable to
officers of IPC after being provided with a reasonable opportunity of thirty
(30) days to comply with such policy or cure the failure to comply;

 

 

●

is convicted of a felony or pleads guilty or nolo contendere to a felony;

 

 

●

materially breaches Section 9 of this Agreement;

 

 

●

engages in any act of fraud (including misappropriation of IPC’s funds or
property) in connection with the business of IPC; or

 

 

●

is disqualified or barred by any governmental or self-regulatory authority from
serving in the capacity contemplated by this Agreement.

 

For purposes of this Agreement, no act or omission on the part of the Executive
shall be considered “willful” unless the IPC Board determines that it is done or
omitted in bad faith or without reasonable belief that the act or omission was
in the best interests of IPC. Any act or omission based upon a resolution duly
adopted by the IPC Board or upon advice of IPC’s outside counsel shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of IPC.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except that
IPC shall pay to Executive the unpaid portion, if any, of his Annual Base
Salary, unpaid but incurred expenses, and any accrued benefits due under IPC’s
employee benefit plans through the date of termination.

 

6.     Death. Notwithstanding the provisions of Section 3(a) of this Agreement,
this Agreement shall terminate automatically upon Executive’s death and
Executive’s rights under this Agreement shall cease as of the date of such
termination, except that (i) IPC shall pay to Executive’s spouse, personal
representative, or estate the unpaid portion, if any, of his Annual Base Salary
through date of death plus any unpaid but accrued expenses and (ii) IPC shall
provide to Executive’s dependents any benefits due under IPC’s employee benefit
plans.

 

7.     Disability. Executive and IPC agree that if Executive becomes disabled
and becomes eligible for employer-provided short-term and/or long-term
disability benefits, or worker’s compensation benefits, then IPC’s obligation to
pay Executive his Annual Base Salary shall be reduced by the amount of the
disability or worker’s compensation benefits received by Executive.

 

 
 

--------------------------------------------------------------------------------

 

 

Executive and IPC agree that if, in the reasonable judgment of the IPC Board,
Executive is unable, as a result of illness or injury, to perform the essential
functions of his position with or without a reasonable accommodation and without
posing a direct threat to himself or others for a period of six months, IPC will
suffer an undue hardship in continuing Executive’s employment as set forth in
this agreement. Accordingly, this Agreement shall terminate at the end of the
six-month period, and all of Executive’s rights under this Agreement shall
cease, with the exception of those rights which Executive may have under IPC’s
employee benefit plans or as otherwise stated herein.

 

8.     Rights in Event of Termination of Employment Without Cause.
Notwithstanding the provisions of Section 3(a) of this Agreement, this Agreement
may be terminated by IPC for a reason other than Cause or Disability. In the
event that IPC breaches this Agreement or Executive’s employment is
involuntarily terminated by IPC without Cause (other than for Death or
Disability) during the term of this Agreement, Executive shall be entitled to
receive, in accordance with, and subject to, Section 10 of this Agreement, a
lump sum cash payment equal to the amount of Annual Base Salary Executive would
have been paid over the then remaining term of the Employment Period. The amount
shall be subject to federal, state and local tax withholdings. Executive shall
not be required to mitigate the amount of any payment provided for in this
Section 5 by seeking other employment or otherwise, nor shall the amount of
payment or the benefit provided for in this Section 5 be reduced by any
compensation earned by Executive as the result of employment by another employer
or by reason of Executive’s receipt of or right to receive any retirement or
other benefits after the date of termination of employment or otherwise.

 

9.     Unauthorized Disclosure. During the term of his employment hereunder, or
at any later time, Executive shall not, without the written consent of IPC
(except as may be required pursuant to a subpoena or other legal process),
knowingly disclose to any person, other than an employee of IPC or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive of IPC, any material
confidential information obtained by him while in the employ of IPC with respect
to any of IPC’s or any of their subsidiaries’ services, products, improvements,
formulas, designs or styles, processes, customers, methods of business or any
business practices the disclosure of which could be or will be damaging to IPC;
provided, however, that confidential information shall not include (i) any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent
or direction of Executive), (ii) any information of a type not otherwise
considered confidential by persons engaged in the same business or a business
similar to that conducted by IPC or any information that must be disclosed as
required by law, (iii) any information that, at the time of disclosure is, or
thereafter becomes available to Executive on a non-confidential basis from a
third-party source, provided that, to Executive’s knowledge, such third party is
not and was not prohibited from disclosing such confidential information to
Executive by any contractual obligation, (iv) any information that was known by
or in the possession of Executive prior to being disclosed by or on behalf of
IPC or any of their subsidiaries and (v) any information that was or is
independently developed by Executive without reference to or use of any of such
confidential information.

 

10.     Requirement of Release; Cessation and Recovery on Competition.
Notwithstanding anything herein to the contrary, Executive’s entitlement to any
payments under Section 8 shall be contingent upon Executive’s prior agreement
with and signature to a complete release agreement in the form as mutually
agreed by the parties. Such release agreement shall be executed, if at all, and
the applicable payments and benefits contingent upon the execution of such
agreement shall be provided or commence being provided, if at all, within sixty
(60) days following the date of termination; provided, however, that if such
sixty (60) day period begins in one taxable year and ends in a second taxable
year, the payments and benefits will be provided or commence being provided, if
at all, in the second taxable year.[Omitted]

 

11.     Notices. Except as otherwise provided in this Agreement, any notice
required or permitted to be given under this Agreement shall be deemed properly
given if in writing and (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed by registered or certified U.S. mail, postage prepaid with return
receipt requested to Executive’s address, in the case of notices to Executive,
and to the principal executive office of IPC, in the case of notice to IPC. Any
such notice must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10:

 

 
 

--------------------------------------------------------------------------------

 

 

If to IPC

Attention: General Counsel, Internet Patents Corporation

101 Parkshore Dr.

Suite 100

Folsom, CA 95630

 

If to Executive:

Gregory J. Duman

17540 Baywood Circle

Omaha Nebraska 68130 

 

12.     Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Compensation Committee of the IPC Board of Directors. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

13.     Assignment. This Agreement shall not be assignable by any party, except
by IPC to any successor in interest to its business.

 

14.     Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces any prior written or oral agreements between them respecting the within
subject matter.

 

15.     Successors; Binding Agreement. IPC provide for any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of IPC to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
IPC would be required to perform it if no such succession had taken place. As
used in this Agreement, “IPC” shall mean IPC as defined previously and any
successor to its respective business and/or assets as aforesaid which assumes
and agrees to perform this Agreement by operation of law or otherwise.

 

This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees or legatees. If Executive should die following
termination of Executive’s employment without Cause, and any amounts would be
payable to Executive under this Agreement if Executive had continued to live,
all such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee, or, if there is no such
designee, to Executive’s estate.

 

16.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

17.     Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the State of Nebraska, without
regard to its conflicts of laws principles. The parties hereto irrevocably
submit in any suit, action or proceeding arising out of or related to this
Agreement or any of the transactions contemplated hereby or thereby to the
exclusive jurisdiction of the United States District Court for the District of
Nebraska or the jurisdiction of any court of the State of Nebraska located in
Omaha, Nebraska and waive any and all objections to jurisdiction that they may
have under the laws of the State of Nebraska or the United States and any claim
or objection that any such court is an inconvenient forum.

 

 
 

--------------------------------------------------------------------------------

 

 

18.     Headings. The section headings of this Agreement are for convenience
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.

 

19.     Limitations on Payments. Notwithstanding anything in this Agreement to
the contrary, in the event the payments and benefits payable hereunder to or on
behalf of Executive, when added to all other amounts and benefits payable to or
on behalf of Executive, would result in the imposition of an excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
amounts and benefits payable hereunder shall be reduced to such extent as may be
necessary to avoid such imposition. All calculations required to be made under
this subsection will be made by IPC’s independent public accountants, subject to
the right of Executive’s representative to review the same. The parties
recognize that the actual implementation of the provisions of this subsection
are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.

 

All payments made to the Executive pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with applicable laws and any
regulations promulgated thereunder.

 

20.     Recovery of Bonuses and Incentive Compensation. Notwithstanding anything
in this Agreement to the contrary, all bonuses and incentive compensation, but
not Annual Base Salary, the portion of New Hire Grants that vest without regard
to performance, or payments due Executive under Section 8, paid hereunder
(whether in equity or in cash) shall be subject to recovery by IPC in the event
that such bonuses or incentive compensation are based on materially inaccurate
financial statements or other materially inaccurate performance metric criteria
actually provided or approved by Executive; provided that a determination as to
the recovery of a bonus or incentive compensation shall be made within fifteen
months following the date such bonus or incentive compensation was paid. In the
event that the IPC Board determines that a bonus or incentive compensation
payment to Executive is recoverable, Executive shall reimburse all or a portion
of such bonus or incentive compensation, to the fullest extent permitted by law,
as soon as practicable following written notice to Executive by IPC of the same.

 

21.     Application of Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, the receipt of any benefits under this Agreement as a
result of a termination of employment shall be subject to satisfaction of the
condition precedent that Executive undergo a “separation from service” within
the meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition,
if Executive is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of Executive’s “separation from service” (as such term is defined
in Treas. Reg. § 1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay
Period”). Within ten (10) days following the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

Any payments made pursuant to Section 8, to the extent of payments made from the
date of termination through March 15th of the calendar year following such date,
are intended to constitute separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral” rule set
forth in Treas. Reg. §1.409A-1(b)(4); to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) made upon an involuntary termination
from service and payable pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), to the
maximum extent permitted by said provision.

 

Signature page follows

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

Internet Patents Corporation

  Gregory J. Duman (“Executive”    

By:

/s/ L. Eric Loewe   Signature: /s/ Gregory J. Duman    

Title:

General Counsel   Date:      

Date:

3/24/2015          

 

 
 

--------------------------------------------------------------------------------

 

 

APPENDIX 1

SCHEDULE A BENEFITS

 

 

Employee benefits currently in effect at IPC:

Medical Insurance Program

Dental Insurance Program

Basic Life Insurance/AD&D Program

Long Term Disability Insurance

Employee Stock Purchase Plan

Vision

Unlimited Paid Time Off

General Items Below

Reimbursement for approved expenses, professional dues, continuing education and
subscriptions

 

 

 